Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated February 8, 2022. Claims 1, 3, 9-11, 13, 19 and 28 were amended. Claims 1-20 of the application are pending. 
Drawings

2.	The replacement drawings submitted on February 8, 2022 are accepted.


Reasons for Allowance



3.	Claims 1-20 of the application are allowed over prior art of record.

4.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) using an artificial neural network for evaluating assembly time in a virtual assembly system that establishes assembly sequence and generates assembly path using (Cao, Yan et al., Chinese Patent CN 103617329 A published March 2014);
(2) automatically creating a model of an assembly from a list of components and subassemblies; the system uses a list of components, an assembly hierarchy of components and a grouping hierarchy of components to create a drawing of the assembly; a grouping subsystem organizes the components into a group of components sharing common mating characteristics; a mating subsystem creates connections between components using characteristics relating to the groups of components; component groups can be organized into groups with other groups forming a hierarch of groups; the system provides assembly instructions by building up from various parts and subassemblies; the inventory of components is divided into groups; each component belongs to only one group; assembly instructions relate to component characteristics, mating locations, mating component characteristics, group characteristics and group mating characteristics (Carducci et al., U.S. Patent Application Publication 2004/0098151);
(3) measuring an equipment component assembly position using a 3D model to display a dimension of the component; extracting a measurement reference point to measure the dimension from the cross section shape; a 3D CAD is used to display the assembly state (Hiroshi et al., Japanese Patent JP 2012252577 A, December 2012); and
(4) parts are assembled in a CAD based on defined geometric relationships among parts; the assembly file is accessed from a server and a CAD application is used to render the assembly on a display of a local CAD station; users may modify, manipulate and use the assembly in a CAD session; the CAD files may be shared among many users and among assembles; the CAD model may be broken up into a number of parts in a hierarchical way; the system interprets the geometrical relationships among parts while forming assemblies; the system provides capability to examine the CAD assembly in a hierarchical way(Wicker et al., WO 2008/073978 A3 June 2008).


None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented method of automatically creating mates between geometric entities in a computer-aided design (CAD) model, specifically including:
(Claim 1) " training a mateability predictor neural network with mateability information for the CAD model parts of a cluster, the mateability predictor neural network configured to provide mateability information in response to input of a contextual signature of an entity of a CAD model part;
training a mate-type predictor neural network to identify one or more mate types between two entities;

inputting contextual signatures of a plurality of entities of the new part into the mateability predictor neural network to determine a mateable entity of the new part; and
inputting into the mate-type predictor neural network (i) a contextual signature of the mateable entity of the new part and (ii) a contextual signature of an entity of another part of the CAD model to determine at least one mate type between the entities; and
automatically adding at least one mate between the mateable entity of the new part and the entity of the another part of the CAD model based on the determined at least one mate type" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented method of automatically creating mates between geometric entities of a computer-aided design (CAD) model, specifically including:
(Claim 10) " accessing a mateability predictor neural network trained with mateability information for CAD model parts, the mateability predictor neural network configured to provide mateability information in response to input of a contextual signature of an entity of a CAD model part;
inputting contextual signatures of a plurality of entities of the new part into the mateability predictor neural network to determine a mateable entity of the new part;
accessing a mate-type predictor neural network trained to identify one or more mate types between two entities;
inputting into the mate-type predictor neural network (i) a contextual signature of the mateable entity of the new part and (ii) a contextual signature of an entity of another part of the CAD model to determine at least one mate type between the entities; and
" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a computer-aided design (CAD) system, specifically including:
(Claim 11) " train a mateability predictor neural network with mateability information for the CAD model parts of a cluster, the mateability predictor neural network configured to provide mateability information in response to input of a contextual signature of an entity of a CAD model part;
train a mate-type predictor neural network to identify one or more mate types between two entities;
in response to a new part being added to the CAD model:
input contextual signatures of a plurality of entities of the new part into the mateability predictor neural network to determine a mateable entity of the new part; and
input into the mate-type predictor neural network (i) a contextual signature of the mateable entity of the new part and (ii) a contextual signature of an entity of another part of the CAD model to determine at least one mate type between the entities; and
automatically add at least one mate between the mateable entity of the new part and the entity of the another part of the CAD model based on the determined at least one mate type" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a computer-aided design (CAD) system, specifically including:
(Claim 20) " access a mateability predictor neural network trained with mateability information for CAD model parts, the mateability predictor neural network configured to provide mateability information in response to input of a contextual signature of an entity of a CAD model part;
input contextual signatures of a plurality of entities of the new part into the mateability predictor neural network to determine a mateable entity of the new part;
access a mate-type predictor neural network trained to identify one or more mate types between two entities;
input into the mate-type predictor neural network (i) a contextual signature of the mateable entity of the new part and (ii) a contextual signature of an entity of another part of the CAD model to determine at least one mate type between the entities; and
automatically add at least one mate between the mateable entity of the new part and the entity of the another part of the CAD model based on the determined at least one mate type" in combination with the remaining elements and features of the claimed invention.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	February 27, 2022